Bird, J.
(dissenting). It is too much of a strain on my credulity to believe that these proceedings were instituted and prosecuted in good faith. Matters were reasonably pleasant the morning plaintiff left her home, and her letters afterward indicated that she intended to return. It is more than probable, had she not met the “chance acquaintance” on the interurban car or had he observed the biblical injunction, “Whom God hath joined together let not man put asunder,” she would have returned to her home and husband, and the divorce court would have heard nothing of this case.
Kuhn, C. J., and Ostrander, J., concurred with Bird, J.